Johnson, J.
(dissenting) — The majority holds a social host who furnishes alcohol to a minor, in violation of a *504criminal statute, does not owe a duty of care to third persons injured by that intoxicated minor. I disagree with the majority’s shielding from possible civil liability persons who commit a criminal act. I also disagree with the majority’s analysis, which confuses the issues of duty and ultimate liability. For these reasons, I respectfully dissent.
This court has clearly recognized where the Legislature has made it a criminal offense to furnish alcohol to a minor, that minor has a civil cause of action. Hansen v. Friend, 118 Wn.2d 476, 480, 824 P.2d 483 (1992). This court has also clearly recognized where the Legislature has made it a criminal offense to sell alcohol to a minor, third parties foreseeably injured by that minor have a civil cause of action. Purchase v. Meyer, 108 Wn.2d 220, 228, 737 P.2d 661 (1987). The majority draws an insupportable distinction between social hosts and commercial vendors by ignoring that both are committing criminal acts when they furnish alcohol to a minor. The majority declines to recognize that a party injured by an underage drunk driver has a civil cause of action against the social host who furnished alcohol to that minor.
The Legislature, in criminalizing the act of furnishing or selling alcohol to a minor, has declared that act as the point on which to focus in the causal chain of underage drunk driving. The Legislature has directed us to view the point at which a minor is furnished or sold alcohol as the significant event from which consequences flow. If the minor never obtains the alcohol, the causal chain is stopped.
The majority, however, leaves us with the rule that a person commits a crime by furnishing alcohol to a minor, and yet avoids all civil liability for the consequences of that same act. This contradicts common sense. The Legislature has established the public policy of criminalizing the furnishing of alcohol to a minor. The majority ignores this established policy and replaces it with its own version of policy, based on the fact that “an expanded duty to protect third persons raises problematic questions for social hosts in all contexts.” Majority at 498. The list of concerns for *505social hosts expressed by the majority places more emphasis on the possible difficulties posed for social hosts than on a potential remedy for victims of underage drunk driving. However, it is the social hosts that are in the best position to know the ages of the guests they are serving and to regulate their own conduct so as to avoid committing a crime. Should social hosts have to “card” guests before serving them alcohol? Yes, if that’s what it takes. Social hosts already have a responsibility to avoid criminal conduct. Nothing changes regarding the actions necessary to meet this responsibility upon imposition of a duty of care.
Under the majority, we are also left with the strained result of different standards for commercial vendors than for social hosts who furnish alcohol to minors. A vendor owes a duty to third parties, whereas a social host does not. The majority justifies this result based on the parental/ guardian exception to criminal liability for furnishing alcohol to minors, explaining the differences between vendors and social hosts, and relying on policy concerns expressed by this court in Burkhart v. Harrod, 110 Wn.2d 381, 386-87, 755 P.2d 759 (1988). I find no justification exists for applying different standards to vendors than to social hosts who furnish alcohol to minors. Both commit crimes. In Burkhart, we held a social host who serves an obviously intoxicated adult does not owe a duty to third parties injured by the intoxicated adult. Burkhart, 110 Wn.2d at 386-87. The policy concerns expressed in Burkhart do not apply to social host liability in the context of an intoxicated minor. And since Burkhart, this court has recognized social host liability. We did so in Hansen, 118 Wn.2d 476. Victims suffer no less at the hands of an intoxicated minor served by a vendor than at the hands of those served by a social host. The source of the alcohol should not dictate whether a remedy is available.
The majority also creates the strained result of different civil liability for the person committing the crime of furnishing alcohol to a minor, depending on whether the *506minor or an innocent bystander is consequently injured. The majority reaches its conclusion, in part, by stating Hansen did not extend social host liability to injured third parties, but rather created a limited cause of action for injured, intoxicated minors against the social host who furnished them alcohol. Majority at 497. However, the express holding of Hansen is that under RCW 66.44.270(1), a duty of care is imposed on social hosts who serve alcohol to a minor. Hansen, 118 Wn.2d at 482. The Hansen court further held social hosts liable in negligence when the minor sustains injury proximately caused by a breach of this duty. Hansen, 118 Wn.2d at 482. Although Hansen did not create a cause of action for third parties, this court recognized such an action was allowed, based on the statute criminalizing furnishing alcohol to a minor. To suggest, as the majority does, that Hansen itself somehow restricted the duties of care this court would recognize in this area is incorrect. The Hansen court properly limited its holding to the facts at hand; the court could not have extended a duty to third parties because the facts did not permit such an extension.
Previous cases indicate injured third parties are members of the class protected under RCW 66.44.270.7 In Estate of Kelly v. Falin, 127 Wn.2d 31, 896 P.2d 1245 (1995), we based our decision on RCW 66.08.010, which states: “This entire title shall be deemed an exercise of the police power of the state, for the protection of the welfare, health, peace, morals, and safety of the people of the state, and all its provi*507sions shall be liberally construed for the accomplishment of that purpose.” Kelly, 127 Wn.2d at 39. We applied this purpose to RCW 66.44.200 and found the Legislature did not intend to protect the adult drunk driver because “[u]n-like an innocent bystander hit by a drunk driver or a youth whose sense of immortality leads to reckless abandon, the responsibility for self-inflicted injuries lies with the intoxicated adult.” Kelly, 127 Wn.2d at 39-40. Kelly implicitly recognized the Washington State Liquor Act protects third parties from injury.
Purchase held an injured third party has a negligence per se claim against a vendor who sells alcohol to a minor. Purchase, 108 Wn.2d at 228. In reaching this decision, we found RCW 66.44.320, which proscribes selling alcohol to a minor, imposes a duty owed not to minors alone, but to members of the general public as well. Purchase, 108 Wn.2d at 228. We thus recognized that members of the general public, or injured third parties, were members of the protected class.
The majority bolsters its conclusion that RCW 66.44.270 was not designed to protect third parties by highlighting the exception contained in the statute. Because this exception allows the minor’s parent or guardian to give alcohol to a minor if the alcohol is consumed in the presence of the parent or guardian, the majority reasons, it is apparent the statute was not enacted to protect third parties injured by intoxicated minors. Majority at 500. Although this creates an interesting discussion, it has little or nothing to do with the facts and issues in this case. The issue of parental liability is not before us.
The majority also confuses the issues of duty and ultimate liability. If the Hicks owe a duty to Reynolds not to serve alcohol to Steven, a minor, the inquiry regarding liability does not end there, as the majority seems to fear. Whether a party owes a duty to the plaintiff is a question of law. Hansen, 118 Wn.2d at 479. However, the concept of foreseeability determines the scope of the duty owed, and foreseeability is an issue for the trier of fact. Hansen, 118 *508Wn.2d at 483. To establish foreseeability, “ ‘the harm sustained must be reasonably perceived as being within the general field of danger covered by the specific duty owed by the defendant.’ ” Christen v. Lee, 113 Wn.2d 479, 492, 780 P.2d 1307 (1989) (quoting Maltman v. Sauer, 84 Wn.2d 975, 981, 530 P.2d 254 (1975)). Ultimate liability also cannot be found without affirmative findings regarding the remaining three elements of negligence, namely breach of the duty, resulting injury, and proximate cause. Hansen, 118 Wn.2d at 485. Thus, once a duty is owed, the well-established principles of negligence limit and shape the possibility and scope of any recovery.
The majority, however, prefers to prohibit any cause of action as a matter of law, rather than allowing these principles to dictate the remediés available to third parties injured by underage drunk drivers. A breach of duty not to furnish alcohol to a minor would not constitute negligence per se, but would be considered as evidence of negligence. RCW 5.40.050. In expressing its concerns regarding what conduct may be required of a social host, the majority appears to assume that if social hosts had a duty not to furnish alcohol to a minor, social hosts would automatically be liable for any injuries sustained by third parties at the hands of an intoxicated minor. The majority quotes Burkhart: “ ‘Because social hosts are generally unaccustomed to the pressures involved in taking responsibility for the intoxication of their guests, we cannot predict how well social hosts would respond when the scope of their duties would be so ill defined.’ ” Majority at 498 (quoting Burkhart, 110 Wn.2d at 387). On the contrary, the scope of a duty in this situation would not be ill defined. Liability, on the other hand, would rest on the facts of each case, as it should.
Under RCW 66.44.270, it is a criminal act for any person, including a social host, to furnish liquor to a minor. This statute establishes that a social host owes a duty of reasonable care not to furnish alcohol to a minor. A third party injured by an intoxicated minor should be able to maintain *509an action against the social host when this duty is breached and the injuries are proximately caused by the breach.
For the above reasons, I dissent.
Smith and Talmadge, JJ., concur with Johnson, J.

Washington courts have adopted the test from the Restatement (Second) of Touts § 286 (1965) to determine when a statute may be adopted as a reasonable person’s standard of conduct. The Restatement provides:
“The court may adopt as the standard of conduct of a reasonable [person] the requirements of a legislative enactment . . . whose purpose is found to be exclusively or in part
“(a) to protect a class of persons which includes the one whose interest is invaded, and
“(b) to protect the particular interest which is invaded, and
“(c) to protect that interest against the kind of harm which has resulted, and
“(d) to protect that interest against the particular hazard from which the harm results.” At issue in this case is whether Reynolds is within the class of persons the statute was designed to protect.